Citation Nr: 1413559	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-36 153A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at St. Lucie Medical Center on January 28, 2010.

(The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for posttraumatic stress disorder for accrued benefits purposes are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's widow

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1980.  

This matter comes to the Board of Veteran' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida. 

The Veteran's widow presented testimony at a personal hearing before the undersigned Veterans Law Judge in January 2012 at the VA Regional Office in St. Petersburg, Florida.  A transcript of the hearing is of record.

In January 2011, the Veteran's widow requested that she be substituted as the appellant in the Veteran's appeal.  This matter is referred to the originating agency for appropriate action.


FINDING OF FACT

Before the Board promulgated a decision in this appeal, the Veteran died in July 2010.



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A § 5121A) (West Supp. 2013).  Such request must be filed not later than one year after the date of the claimant's death.  Id.  As provided by law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) ...."  Id.  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the originating agency.  As noted in the introduction, the Board has referred a request for substitution to the originating agency.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


